United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q (Mark one) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to . Commission File Number: 001-32949 JAVELIN PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 88-0471759 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 125 CambridgePark Drive, Cambridge, MA 02140 (Address of principal executive offices) (Zip Code) Issuer’s telephone number: (617) 349-4500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ At May 5, 2010, 64,781,270 shares of the Registrant’s Common Stock, par value $0.001, were outstanding. JAVELIN PHARMACEUTICALS, INC. AND SUBSIDIARIES INDEX Page PART I — FINANCIAL INFORMATION ITEM 1. UNAUDITED FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets as of March 31, 2010 (unaudited) and December 31, 2009 3 Condensed Consolidated Statements of Operations (unaudited) for the three months ended March 31, 2010 and 2009 and the cumulative period from February 23, 1998 (inception) to March 31, 2010 4 Condensed Consolidated Statement of Stockholders’ Equity (Deficit) (unaudited) for the three months ended March 31, 2010 5 Condensed Consolidated Statements of Cash Flows (unaudited) for the three months ended March 31, 2010 and 2009 and the cumulative period from February 23, 1998 (inception) to March 31, 2010 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 4. CONTROLS AND PROCEDURES 23 23 PART II — OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 23 ITEM 6. EXHIBITS 23 SIGNATURES 24 EXHIBITS EX-31.1: CERTIFICATION EX-31.2: CERTIFICATION EX-32.1: CERTIFICATION EX-32.2: CERTIFICATION 2 PART I — FINANCIAL INFORMATION Item 1: Financial Statements Javelin Pharmaceuticals, Inc. and Subsidiaries (A Development Stage Enterprise) Condensed Consolidated Balance Sheets (Unaudited) March 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Prepaid expenses and other current assets Total current assets Fixed assets, at cost, net of accumulated depreciation Intangible assets, net of accumulated amortization Other assets Total assets Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Accounts payable and accrued expenses Loans payable, including accrued interest — Deferred revenue, current Deferred lease liability Total current liabilities Deferred revenue, noncurrent Total liabilities Commitments and contingencies Stockholders’ equity (deficit) Preferred stock, $0.001 par value, 5,000,000 shares authorized as of March 31, 2010 and December 31, 2009, none of which are outstanding — — Common stock, $0.001 par value; 200,000,000 shares authorized as of March 31, 2010 and December 31, 2009; 64,391,295and 63,879,541 shares issued and outstanding at March 31, 2010 and December 31, 2009, respectively Additional paid-in capital Other comprehensive income Deficit accumulated during the development stage (197,851,081 ) (191,510,173 ) Total stockholders’ equity (deficit) (13,469,572 ) (7,741,447 ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 3 Javelin Pharmaceuticals, Inc. and Subsidiaries (A Development Stage Enterprise) Condensed Consolidated Statements of Operations (Unaudited) Cumulative from February 23, 1998 For the three months ended (inception) to March 31, March 31, Revenues: Partner revenue $ $ $ Product revenue — Government grants and contracts — — Total revenues Costs and expenses: Costs of revenue Research and development Selling, general and administrative Depreciation and amortization Total costs and expenses Operating loss ) ) ) Other income (expense): Interest income 37 Interest expense ) — ) Other income (expense) ) Total other income (expense) ) Loss before income tax provision ) ) ) Income tax provision — — Net loss ) ) ) Deemed dividend related to beneficial conversion feature of Series B redeemable convertible preferred stock — — ) Net loss attributable to common stockholders $ ) $ ) $ ) Net loss per share attributable to common stockholders: Basic and diluted $ ) $ ) Weighted average shares Includes related party transactions of $1,075,182 cumulative from February 23, 1998 (inception) through December 31, 2002. The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 4 Javelin Pharmaceuticals, Inc. and Subsidiaries (A Development Stage Enterprise) Condensed Consolidated Statement of Stockholders’ Equity (Deficit) For the Three Months Ended March 31, 2010 (Unaudited) Common Stock Additional Paid-in Accumulated Other Comprehensive Income Deficit Accumulated during the Development Total Stockholders' Equity Shares Amount Capital (Loss) Stage (Deficit) Balance at December 31, 2009 $ ) $ ) Net loss for the period ending March 31, 2010 ) ) Cumulative translation adjustment Total comprehensive income (loss) ) Share based compensation expense Shares issued for stock options exercised and RSUs distributed Balance at March 31, 2010 $ ) $ ) The accompanying notes are an integral part of the unaudited condensed financial statements. 5 Javelin Pharmaceuticals, Inc. and Subsidiaries (A Development Stage Enterprise) C ondensed Consolidated Statements of Cash Flows (Unaudited) For the Three Months Ended March 31, Cumulative from February 23, 1998 (Inception) to March 31, 2010 Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of intangible asset Stock based compensation expense Impairment of long-term marketable securities — — Realized loss (gain) on sale of marketable securities — — Amortization of premium/discount on marketable securities — — (44,862 ) Amortization of deferred financing costs — — Amortization of original issue discount — — Amortization of unearned compensation — — Non-cash expense for fixed asset writedown — — 210,000 Non-cash expense of issuance of Common Stock in connection with acquisition of a license — — Non-cash expense recognized with issuance of Common Stock for license milestone — — Non-cash expense recognized with issuance of Common Stock for liquidation damages — — Amortization of discount on debenture — — Warrants issued in consideration for services rendered — — Non-cash expense contributed by affiliate — — Changes in assets and liabilities: Decrease (increase) in accounts receivable — (1,444,339 ) — (Increase) decrease in inventory — — (Increase) decrease in prepaid expenses, other current assets and other assets (703,588 ) (556,585 ) (Decrease) increase in accounts payable, accrued expenses and other liabilities (209,924 ) Increase (decrease) in deferred revenue (301,075 ) Increase (decrease) in deferred lease liability (35,111 ) (27,157 ) Increase in accrued interest on loan — Increase in due to Licensor — — Net cash used in operating activities (6,373,732 ) (4,298,788 ) (143,595,565 ) Cash flows from investing activities: Purchases of marketable securities — — (82,752,017 ) Sales and redemptions of marketable securities — — Capital expenditures — — (1,764,115 ) Acquisition of intangible assets — — (3,800,000 ) Net cash used in investing activities — — (6,084,424 ) Cash flows from financing activities: Proceeds from exercise of warrants — — Proceeds from shares issued under ESPP — — Proceeds from exercise of options — Proceeds from sale of Common Stock — — Proceeds from sale of Preferred Stock — — Costs associated with sale of Common Stock — — (9,545,629 ) Costs associated with sale of Preferred Stock — — (1,764,385 ) Proceeds from notes payable — Proceeds from issuance of debenture — — Repayment of debenture — — (1,000,000 ) Costs associated with notes payable — — (153,719 ) Repayment of notes payable — — (1,515,000 ) Net cash provided by financing activities — Net increase (decrease) in cash and cash equivalents (4,298,788 ) Cash and cash equivalents at beginning of period — Cash and cash equivalents at end of period $ $ $ Supplemental disclosures: Cash paid for interest $
